                 Case 3:17-cv-01595-EWD           Document 142       02/09/21 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA

       DE’JUAN THOMAS                                                        CIVIL ACTION NO.

       VERSUS                                                                17-1595-EWD

       SALLY GRYDER, ET AL.                                                  CONSENT CASE

                                                   ORDER

              UPON CONSIDERATION of the Joint Motion to Administratively Close Case;

              IT IS ORDERED that the Motion is GRANTED for good cause shown. The

       above-captioned case shall be administratively closed.

              IT IS FURTHER ORDERED that a Telephonic Status Conference shall be held on

       the 10th day of May, 2021, at 10:00 a.m. Counsel participating in the Conference shall call

       877-336-1839 using access code 9565780 five minutes prior to conference.

              Baton Rouge Louisiana, this 9th day of February, 2021.


                                                              S
                                                           ___________________________________
                                                           UNITED STATES DISTRICT COURT
                                                           MIDDLE DISTRICT OF LOUISIANA




Jury
